Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is the initial office action that has been issued in response to patent application 16/637,339 filed 02/07/2020. Claims 1-20, as originally filed, are currently pending and have been considered below. Claim 1 is independent and claims 2-19 are dependent on claim 1.

Priority
The application claims the benefit of PL422487 filed on 08/08/2017, PL422486 filed on 08/08/2017 and PL425581 filed on 05/17/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2010 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7, 8-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 7 recites the limitation "the initializing input." There is insufficient antecedent basis for this limitation in the claims.
	Claim 8 recites the limitation “the control input of the initialization switch.” There is insufficient antecedent basis for this limitation in the claims.
	Claim 20 recites the limitations “the first input of the phase detector,” “the first input of the first flip-flop,” “the second input of the second flip-flop,” “the second input of the phase detector,” “the second input of the first flip-flop” and “the first input of the second flip-flop.” There is insufficient antecedent basis for this limitation in the claims.
	Claims 9-14 are dependent on claim 8 and are rejected for the same reason as claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 15 and 18-19 are rejected under 35 U.S.C. 102 as being unpatentable over Hamilton et al. (US Patent Publication No. 20140351305, hereinafter “Hamilton”).

Regarding claim 1, Hamilton discloses generator of physically unclonable cryptographic keys (PUF) comprising at least two ring oscillators (GP) (Hamilton, Fig. 3, ring oscillators 101 and 102) characterized in that it comprises
at least one phase detector (DF), having inputs (il-DF, i2-DF) connected to respective outputs of the ring oscillators (o-GP, o-GPRS, o-GPRS') (Hamilton, Fig, 3, sampling circuit 103), and
in that at least one of the ring oscillators is an adjustable speed ring oscillator (GPRS, GPRS') (Hamilton, Fig, 3, tunable oscillator 102), and
an output of the phase detector (o-DF) is connected to at least one control input of the at least one adjustable speed ring oscillator (s-GPRS) and also to an output (o-PUF) of the generator of physically unclonable cryptographic keys (PUF) (Hamilton, Fig, 3, output of sampling circuit 103 is connected to the input of tunable oscillator 102 and to the output of generator 305/306),.

	Regarding claim 3, Hamilton discloses generator of physically unclonable cryptographic keys according to claim 1, characterized in that the output of the phase detector (o-DF) is connected to at least one control input of the at least one adjustable speed ring oscillator (s-GPRS, s GPRS') through a control system (US) (Hamilton, Fig. 3, output of sampling circuit 103 connected to tunable oscillator 102 through frequency control subsystem 307 and tunable oscillator 102 as a control system).  

	Regarding claim 4, Hamilton discloses generator of physically unclonable cryptographic keys according to claim 1, characterized in that the output of the phase detector (o-DF) is connected to the output (o-PUF) of the generator of physically unclonable cryptographic keys (PUF) through a sample and compare circuit (URP) (Hamilton, Fig. 3, output of sampling circuit 103 connected to the output of the generator 305/306 through Von Neumann De-correlator 301). 

Regarding claim 6, Hamilton discloses generator of physically unclonable cryptographic keys according to claim 4, characterized in that the sample and compare circuit (URP) has at least one input (z-URP) connected to at least one of the outputs of the ring oscillators (o-GP, o-GPRS, o-GPRS') (Hamilton, Fig. 3, input of Von Neumann De-correlator connected to outputs of oscillators 101 and 102).  

Hamilton, Fig. 3, tunable oscillator 102 is a switchable chain ring oscillator).  

Regarding claim 18, Hamilton discloses generator of physically unclonable cryptographic keys according to claim 3, characterized in that at least one control system (US) comprises at least one delay (EO), wherein delays (EO) are connected in chain (Hamilton, Figs. 2 and 3, frequency control subsystem 307 and tunable oscillator 102 including delays). 

	Regarding claim 19, Hamilton discloses generator of physically unclonable cryptographic keys according to claim 1, characterized in that at least one phase detector (DF) consists of a flip-flop (P) with two inputs (D, C) being the inputs of the phase detector (il-DF, i2-DF) and an output (Q) being the output of the phase detector (o-DF) (Hamilton, Fig. 3, sampling circuit 103).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 7-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (US Patent Publication No. 20140351305, hereinafter “Hamilton”) in view of Karabatsos (US Patent Publication No. 20090121797).

	Regarding claim 2, Hamilton discloses generator of physically unclonable cryptographic keys according to claim 1, but does not explicitly disclose that at least one of the ring oscillators (GP, GPRS, GPRS') has an initializing input (i GP, i GPRS, i-GPRS') connected to an input (i-UCH) of the generator of physically unclonable cryptographic keys (PUF).
However, Karabatsos teaches a ring oscillator with an initializing input connected to an input of the generator of PUF (Karabatsos, Figs. 1c and 2, GATE OSC, paragraphs [0072] and [0075], GATE OSC is used to turn the oscillator on and off; Gate OSC is connected to an input of a generator of PUF through signals 403, 217 or 1100).
Hamilton and Karabatsos are analogous art to the claimed invention because they are in the same field of ring oscillators. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Karabatsos to allow the ring oscillators to start and stop oscillating.

Regarding claim 7, Hamilton modified by Karabatsos discloses generator of physically unclonable cryptographic keys according to claim 4, characterized in that at least one ring oscillator (GP) comprises at least one delay line (LO), having an output (o-LO) connected to the output (o-GP) of the ring oscillator (GP) (Karabatsos, Fig. 2, paragraphs [0070] and [0130], feedback loop 203), and
in that the output (o-LO) of the delay line (LO) is also connected to its input (i-LO) through an initialization switch (KS), wherein a control input of the initialization switch (KS) is connected to the initializing input (i-GP) of the ring oscillator (GP) (Karabatsos, Figs. 2 and 2A, paragraphs [0130] and [0133], output of feedback loop 203 connected to its input through capacitors activated by switches 221/222, wherein the input of the switches are connected to Gate OSC, i.e., the initializing input),
wherein the delay line (LO) comprises a chain of delays (EO) (Karabatsos, Fig. 3, paragraph [0078], bulk delay arrangement).  

Regarding claim 8, Hamilton modified by Karabatsos discloses generator of physically unclonable cryptographic keys according to claim 2, characterized in that at least one adjustable speed ring oscillator (GPRS, GPRS') comprises at least one delay line (LO) comprising a chain of delays (LO) (Karabatsos, Figs. 2 and 3, paragraph [0078], feedback loop 203 includes bulk delay arrangement),
the delay line having an output (o-LO) connected to the output of the adjustable speed ring oscillator (o-GPRS, o-GPRS') and also connected through an initialization switch (KS) to an input (i LO) of the delay line (LO) (Karabatsos, Figs. 2 and 2A, paragraphs [0130] and [0133], output of feedback loop 203 connected to the output of oscillator through 215 and connected through capacitors activated by switches 221/222 to the input 202 of feedback loop 203),
wherein the control input of the initialization switch (KS) is connected to the initializing input (i-GPRS, i-GPRS') of the adjustable speed ring oscillator (GPRS, GPRS') (Karabatsos, Figs. 2 and 2A, paragraphs [0130] and [0133], switches 221/222 select capacitors to bring the oscillator close to a desirable frequency; as such, input of the switches is connected to Gate OSC, i.e., the initializing input).  

Regarding claim 9, Hamilton modified by Karabatsos discloses generator of physically unclonable cryptographic keys according to claim 8, characterized in that at least one adjustable speed ring oscillator (GPRS, GPRS') comprises at least one additional delay subcircuit (C) (Karabatsos, Figs. 2, ADD Delay 213), 
additional delay subcircuit connected to the delay line (LO), to an output of a delay (EO) through a switch (KL, KL'), (Karabatsos, Figs. 2 and 2b, paragraph [0135], ADD Delay 213 connected to feedback loop 203 and to output of SUB Delay 214 through switches 231/232),
having a control input connected to the control input of the adjustable speed ring oscillator (s- GPRS, s-GPRS') (Karabatsos, Figs. 2 and 2b, paragraph [0135], switches 231/232 select capacitors according to range of delay required for synchronization by the oscillator; as such, input of the switches is connected to Gate OSC ).  

Karabatsos, Figs. 2, ADD Delay 213 in series with SUB Delay 214 and feedback loop 203), 
wherein a control input (s-T) of the controlled delay subcircuit (T) is connected to the control input (s-GPRS) of the adjustable speed ring oscillator (GPRS) (Karabatsos, Figs. 2 and 2b, paragraph [0135], switches 231/232 select capacitors according to range of delay required for synchronization by the oscillator; as such, input of the switches is connected to Gate OSC).  

Regarding claim 16, Hamilton modified by Karabatsos discloses generator of physically unclonable cryptographic keys according to claim 15, characterized in that at least one switchable chain ring oscillator (GPSP, GPSP') comprises at least two delay lines (LO1, LO2) connected with each other so that an output of the first delay line (o-LO1) is connected to an input of the second delay line (i-LO2) (Karabatsos, Fig. 2, output of ADD Delay 213 is connected to an input of feedback loop 203), and
an output of one of the delay lines (o-LO2) is connected to the output of the switchable chain ring oscillator (o-GPSP, o-GPSP'), wherein delay lines (LO1, L02) comprise chains of delays (EO) (Karabatsos, Fig. 2, output of feedback loop 203 is connected to the output of the ring oscillator).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (US Patent Publication No. 20140351305, hereinafter “Hamilton”) in view of Nagao et al. (US Patent No. 6,177,812, hereinafter “Nagao”).

Regarding claim 20, Hamilton discloses generator of physically unclonable cryptographic keys according to claim 1, including a phase detector (Hamilton, Fig, 3, sampling circuit 103).
Hamilton does not explicitly disclose the generator characterized in that at least one phase detector (DF) comprises two flip-flops (P1), (P2) each having two inputs (Dl, Cl), (D2, C2) and two outputs (Q I, nQ I), (Q2, nQ2), wherein the inputs of the flip-flops are connected to inputs of the phase detector, and outputs of the flip-flops are connected to outputs of the phase detector and wherein, the first input of the phase detector (i 1-DF) is connected to both the first input of the first flip-flop (DI) and the second input of the second flip-flop (C2), the second input of the phase detector (i2-DF) is connected to both the second input of the first flip-flop (Cl) and the first input of the second flip-flop (D2), and the output of the phase detector (o-DF) is connected to chosen outputs of the flip-flops (nQl, Q2) through a logic circuit (AND).   
However, Nagao discloses a phase detector phase detector (DF) comprising two flip-flops (P1), (P2) each having two inputs (Dl, Cl), (D2, C2) and two outputs (Q I, nQ I), (Q2, nQ2) (Nagao, Fig. 3, flip flops 31 and 34), 
wherein the inputs of the flip-flops are connected to inputs of the phase detector, and outputs of the flip-flops are connected to outputs of the phase detector (Nagao, Fig. 3, D-input and T-input of the flip flops 31 and 34 connected to BCK and OCK; and Q output of flip flops 31 and 34 connected to PDU) and 
wherein, the first input of the phase detector (i 1-DF) is connected to both the first input of the first flip-flop (DI) and the second input of the second flip-flop (C2) (Nagao, Fig. 3, BCK is connected to D-input of flip flops 31 and 34), 
the second input of the phase detector (i2-DF) is connected to both the second input of the first flip-flop (Cl) and the first input of the second flip-flop (D2) (Nagao, Fig. 3, OCK is connected to T-input of flip flops 31 and 34), and 
the output of the phase detector (o-DF) is connected to chosen outputs of the flip-flops (nQl, Q2) through a logic circuit (AND) (Nagao, Fig. 3, PDU is connected through AND gate 40).   
Hamilton and Nagao are analogous art to the claimed invention because they are in the same field of phase detectors. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Nagao to achieve phase comparison without limiting duty ratio of an oscillation clock in generator of physically unclonable cryptographic keys.

Allowable Subject Matter

Claims 5, 11-14 are rejected as being dependent upon a rejected base claim, but would be allowable if 112(b) rejections are overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

s 5 and 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
	The prior art of record teaches the claimed subject matter with respect to claims 1, 2, 8 and 10. However, the prior art of record does not teach or suggest at least “sample and compare circuit (URP) has at least one input (i-URP) connected to the input (i-UCH) of the generator of physically unclonable cryptographic keys (PUF)” as recited in claim 5; “the controlled delay subcircuit (T) comprises at least two field effect transistors of the opposite channel type (P, N), having drains and sources paired together, wherein one of the pairs is connected to an input (i-T) of the controlled delay subcircuit (T), other pair is connected to an output (o-T) of the controlled delay subcircuit (T), and a control input (s-T) of the controlled delay subcircuit (T) is connected to gates of both field effect transistors (P, N)” as recited in claim 11; and at least “an output of the multiplexer (o-MUX) is connected to the input of one of the delay lines (i-LO1) through an initialization switch (KS), having a control input connected to the initializing input of the switchable chain ring oscillator (i GPSP, i- GPSP'), and in that inputs of the multiplexer (iO-MUX, il-MUX) are respectively connected to an input and an output of the other delay line (o-L02, i-L02)” as in claim 17.
	  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE-HEE CHOI whose telephone number is (571)272-9794. The examiner can normally be reached Monday-Thursday 12:00pm-8:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE-HEE CHOI/Examiner, Art Unit 2432

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494